Citation Nr: 0411843	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Whether the appellant's deceased spouse met the basic 
military service eligibility requirements to entitle the 
appellant to VA death pension benefits.  





ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The appellant's deceased spouse had no recognized service 
with the Philippine Commonwealth Army or recognized guerillas 
in the service of the United States Armed Forces  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claim for VA death pension benefits on the basis that her 
deceased husband did not have the requisite military service 
to establish her eligibility for such benefits.  The case is 
ready for appellate review.


FINDING OF FACT

The US Department of the Army certified in November 1953 and 
September 2003 that the appellant's deceased husband had no 
recognized service with the Philippine Commonwealth Army or 
recognized guerillas in the service of the United States 
Armed Forces.  


CONCLUSION OF LAW

The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA death pension benefits.  38 U.S.C.A. §§ 101, 107, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 
3.203 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA requires that VA notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.

A review of the claims folder reveals that the RO informed 
the appellant of the duties to notify and assist and of the 
evidence necessary to substantiate her claim in statements of 
the case issued in March and September 2003, after the 
initial adjudication of her claim in September 2002.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2002).  The initial 
adjudication of the claim in September 2002 clearly informed 
the appellant of basis of the decision, including the fact 
that the Service Department had found that her deceased 
husband had no valid recognized service with the Armed forces 
of the United States, and that this fact acted as a bar to 
any VA benefits she might claim.  She was also informed of 
all the evidence considered in making this decision, 
including evidence she had submitted from Philippine agencies 
and individuals.  

During the pendency of the appeal, the RO made another 
request for Service Department certification of the 
appellant's deceased husband's military service, including 
under different spellings and variations of his name, and the 
Service Department again found that her deceased husband had 
no valid recognized service with the Armed forces of the 
United States.  Although the initial decision in this case 
preceded actual VCAA notification, the Board can find no 
prejudice to the appellant when the narrow issued presented 
in this appeal is essentially one of status, and that status 
has, in accordance with applicable law and regulations, been 
determined by the US Service Department.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellant was provided 
notice of the applicable laws and regulations governing 
status as veteran of the US Armed Forces, and the evidence to 
be considered in making such determinations, and those 
applicable to VCAA.

All known relevant evidence has been collected for review and 
placed on file.  The appellant does not contend and the 
evidence on file does not demonstrate that there remains any 
additional evidence which has not been collected for review.  
The Board finds that the appellant was advised of the 
evidence she must submit and the evidence which VA would 
collect on her behalf.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board finds that the duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.

The appellant claims that her deceased husband's military 
service meets the requirements for eligibility for VA 
benefits on the basis that he is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the US service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2003).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the US service 
department.  38 C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a US service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the US Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

Analysis:  The appellant's husband died from a stroke in July 
1988.  In June 2002, the appellant submitted an application 
for VA death pension benefits.  In support of her claim, she 
submitted a September 2001 certificate from the General 
Headquarters of the Philippine Armed Forces that indicated 
that the appellant's deceased husband had service with "C Co 
14th Inf (F-23)" of the US Armed Forces from May 1942 to 
October 1945.  Also submitted was an affidavit of a 
Philippine  individual who attested to personal knowledge of 
the appellant's deceased husband serving with the 14th 
Infantry during world war II.  Also submitted was an 
Affidavit for Philippine Army Personnel which indicated that 
the appellant's deceased husband had Philippine guerilla 
service during World War II.  The appellant also submitted 
evidence of her lawful marriage to her husband in January 
1943.  Also on file is an earlier affidavit of a Philippine 
individual who attested to personal knowledge of the 
appellant's deceased husband's enlistment with "combat 
company" of the 11th Infantry in April 1945, and later 
transfer to "M" Company in December 1945 and discharge in 
February 1947.  Also submitted were certain medical records.

Pursuant to the appellant's deceased husband's own claims 
during his lifetime, the RO contacted the US Service 
Department for verification of the appellant's military 
service and, in November 1953, the Service Department 
responded that this individual had no service with the Army 
of the United States, no service with the Philippine 
Commonwealth Army in the service of the US Armed Forces, and 
no recognized guerilla service, and that prior status as a 
member of the Army of the United States with the 14th 
Infantry had been revoked.  In August 2003, the RO contacted 
the US Service Department for verification of the appellant's 
military service, using different spellings and variations of 
his name.  In September 2003, the US Service Department 
responded that the appellant, under any name provided, still 
had no recognized service.  

The US Service Department has certified that the appellant 
had no recognized service with the Army of the United States, 
the Philippine Commonwealth Army in the service of the United 
States Armed Forces, or recognized guerillas.  The appellant 
has submitted lay statements and a copies of records from 
Philippine agencies which do not satisfy the requirements of 
establishing requisite military service for her deceased 
husband to be recognized as a "veteran" for VA benefits 
purposes.  The findings of the US Service Department 
verifying a person's service are binding on VA for purposes 
of establishing service in the US Armed Forces.  Venturella 
v. Gober, 10 Vet. App. 340 (1997).  Based on these facts, the 
appellant's deceased husband does not have the requisite 
service to qualify the appellant for VA benefits.  There is 
no legal basis for allowing the claim.  


ORDER

The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA death pension benefits, and the appeal is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



